Citation Nr: 0619229	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-14 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a separate evaluation for diabetic 
nephropathy.

2.  Entitlement to service connection for PTSD and 
depression.

3.  Entitlement to a higher initial evaluation for diabetes 
mellitus, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In June 2006, the Board received a statement from the 
veteran's representative that had been forwarded to the Board 
by the RO.  This statement asserts that the failure to assign 
a compensable rating for the veteran's peripheral neuropathy 
in the November 2004 rating decision was clear and 
unmistakable error.  As the RO has not addressed this matter, 
it is referred to the RO for appropriate action.

The issues of service connection for PTSD and depression and 
a higher initial evaluation for diabetes mellitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has a 10 percent rating under Diagnostic Code 
7101 for hypertension with diabetic nephropathy and a 30 
percent rating for coronary artery disease status post 
myocardial infarction under Diagnostic Code 7006.

2.  His nephropathy has not caused absence of a kidney or 
chronic renal disease which has progressed to the point that 
dialysis is required.



CONCLUSION OF LAW

The criteria for a separate evaluation for diabetic 
nephropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.115 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has a 10 percent rating under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 for hypertension with diabetic 
nephropathy, effective from July 2001.  He also has a 30 
percent rating for coronary artery disease, status post 
myocardial infarction, due to diabetes, under Diagnostic Code 
7006, effective from March 2003.  He seeks a separate 
evaluation for his diabetic nephropathy; the evidence, 
however, does not support assignment of a separate disability 
evaluation for his diabetic nephropathy.  

Hypertension and myocardial infarction are rated as diseases 
of the heart.  38 C.F.R. § 4.104, Diagnostic Codes 7101 and 
7006.  Separate ratings are not to be assigned for disability 
from disease of the heart and any form of nephritis, on 
account of the close interrelationships of cardiovascular 
disabilities.  38 C.F.R. § 4.115.  Section 4.115 provides two 
specific exceptions, neither of which apply to the veteran's 
situation.  

If absence of a kidney is the sole renal disability, even if 
removal was required because of nephritis, the absent kidney 
and any hypertension or heart disease will be separately 
rated. 38 C.F.R. § 4.115.  Here, it is neither contended nor 
shown that the veteran has absence of a kidney.

Also, in the event that chronic renal disease has progressed 
to the point where regular dialysis is required, any 
coexisting hypertension or heart disease will be separately 
rated.  38 C.F.R. § 4.115.  Here, it is neither contended nor 
shown that the veteran requires regular dialysis.

Consequently, the preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  In July 2002 and 
November 2004 letters, the RO provided the requisite 
notification.  Moreover, the claimant was given the text of 
38 C.F.R. § 3.159, concerning the respective duties of the 
claimant and of VA, in the November 2004 letter.

In April 2004, the veteran raised the question of entitlement 
to a separate rating for the diabetic nephropathy - and other 
disabilities that had been rated as part of his service-
connected diabetes - after he received the June 2003 rating 
decision that granted secondary service connection for this 
disability.  The RO treated the veteran's April 2004 
statement as a notice of disagreement.  The Board notes that 
VAOPGCPREC 8-2003 held that, if, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  The 
veteran received notice concerning the underlying claim of 
service connection for diabetes in July 2002.  To the extent 
that there was a lack of a pre-decision notice concerning the 
rating issues, is not prejudicial.  Notice was provided 
before the transfer and certification of the case to the 
Board.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of the claim and 
to respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

The RO gave the veteran notice of how VA determines 
disability ratings and effective dates in April 2006 and an 
opportunity to submit evidence.  Any deficiencies in VA's 
duties to notify or to assist the claimant concerning 
effective date for a separate rating are harmless, as a 
separate rating has been denied.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA and private medical 
records and examined the veteran.  For the reasons set forth 
above, and given the facts of this case, no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the claimant.


ORDER

A separate evaluation for diabetic nephropathy is denied.  
  

REMAND

In 2006, the veteran testified that he has been receiving VA 
treatment for about a year for diabetes mellitus, in Baton 
Rouge, and that the doctor who has been treating him has told 
him to restrict his activities and not do anything strenuous.  
The veteran states that he had had difficulty doing physical 
therapy for a hip problem as a result of his diabetes.  An 
increased rating is warranted for diabetes mellitus when 
regulation of activities is required if it also requires 
insulin and a restricted diet.  Under the circumstances, the 
records of treatment the veteran has alluded to must be 
obtained.  

PTSD was reported to have been treated for about a year by VA 
in 2006.  Also, an October 2002 letter from a VA health care 
provider states that the veteran had been screened for PTSD.  
Additionally, when he filed his claim in 2002, he reported 
having had psychiatric treatment from the Hammond mental 
health clinic in Hammond, Louisiana in 1997.  Records from 
that facility only since 2000 have been obtained.

Furthermore, a VA psychiatric examination is necessary, per 
38 C.F.R. § 3.159 (2005), because a March 1973 service 
medical record states that the veteran had signs of 
depression and a preoccupation with personal problems which 
had begun to interfere with his ability to do his job as a 
security policeman while at Wright-Patterson Air Force Base, 
and there is currently a diagnosis of major depressive 
disorder.

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2005).

Accordingly, the case is REMANDED for the following action:

1.  VA treatment records for diabetes 
mellitus dating from 2005 to present 
and all VA psychiatric treatment 
records dating from 2002 to present 
should be obtained from the Baton 
Rouge, Louisiana VA Medical Center.  

2.  Any additional Hammond, Louisiana 
mental health clinic records since 1997 
should also be obtained.

3.  Additional development should be 
undertake to verify the veteran's 
reported stressor incidents, including 
being subject to rocket attacks at Phan 
Rang Air Force Base in Vietnam.  If 
additional information is needed to 
verify reported stressors, the veteran 
should be asked to supply it.


4.  A VA psychiatric examination should 
be conducted.  If a reported stressor 
is verified, the examiner should be so 
informed.  For each current diagnosed 
psychiatric disability, the examiner 
should render an opinion with reasons 
as to whether it is at least as likely 
as not (i.e., probability of 50 percent 
or greater) that the diagnosed disorder 
is related to in-service manifestations 
reported in March 1973.  If PTSD is 
diagnosed, the examiner should indicate 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) due to a stressor that has 
been identified as one that has been 
verified.  The claims folder should be 
made available to the examiner.  

5.  Thereafter, the RO should again 
consider the veteran's pending claims in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


